       Case 2:20-cv-00553-GMN-DJA Document 1 Filed 03/19/20 Page 1 of 14



     Patrick R. Leverty, Esq., NV Bar No. 8840
 1
     William R. Ginn, Esq., NV Bar No. 6989
 2   LEVERTY & ASSOCIATES LAW CHTD.
     832 Willow Street
 3   Reno, Nevada 89502
     Telephone: (775) 322-6636
 4
     Facsimile: (775) 322-3953
 5   Attorneys for Plaintiffs

 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
10    YILAN SHI, Individually and on behalf of all       Case No: 2:20-cv-553
      others similarly situated,
11                                                       CLASS ACTION COMPLAINT FOR
             Plaintiff,                                  VIOLATIONS OF THE FEDERAL
12                                                       SECURITIES LAWS
13           v.
                                                         JURY TRIAL DEMANDED
14    PAYSIGN, INC., MARK R. NEWCOMER,
      and MARK ATTINGER,
15
16
17           Defendants.
18
            Plaintiff Yilan Shi (“Plaintiff”), individually and on behalf of all other persons similarly
19
20 situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against Defendants (defined
21 below), alleges the following based upon personal knowledge as to Plaintiff and Plaintiff’s own
22 acts, and information and belief as to all other matters, based upon, inter alia, the investigation
23
   conducted by and through his attorneys, which included, among other things, a review of the
24
   Defendants’ public documents, conference calls and announcements made by Defendants, United
25
26 States Securities and Exchange Commission (“SEC”) filings, wire and press releases published by
27 and regarding Paysign, Inc. (“Paysign” or the “Company”), and information readily obtainable on
28

                                                   -1-
                     Class Action Complaint for Violation of the Federal Securities Laws
       Case 2:20-cv-00553-GMN-DJA Document 1 Filed 03/19/20 Page 2 of 14



     the Internet. Plaintiff believes that substantial evidentiary support will exist for the allegations set
 1
 2 forth herein after a reasonable opportunity for discovery.
 3
 4                                       NATURE OF THE ACTION

 5          1.      This is a class action on behalf of persons or entities who purchased or otherwise

 6 acquired publicly traded Paysign securities from March 12, 2019 through March 15, 2020, inclusive
 7 (the “Class Period”). Plaintiff seeks to recover compensable damages caused by Defendants’
 8 violations of the federal securities laws under the Securities Exchange Act of 1934 (the “Exchange
 9 Act”).
10
                                       JURISDICTION AND VENUE
11
            2.      The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the
12
     Exchange Act (15 U.S.C. §§78j(b) and §78t(a)) and Rule 10b-5 promulgated thereunder by the SEC
13
     (17 C.F.R. §240.10b-5).
14
            3.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C.
15
     §1331 and §27 of the Exchange Act.
16
            4.      Venue is proper in this Judicial District pursuant to §27 of the Exchange Act (15
17
     U.S.C. §78aa) and 28 U.S.C. §1391(b) as Defendants conduct business and the Company is
18
19 headquartered in this Judicial District.
20          5.      In connection with the acts, conduct and other wrongs alleged in this Complaint,

21 Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,
22 including but not limited to, the United States mail, interstate telephone communications and the
23 facilities of the national securities exchange.
24
                                                     PARTIES
25
            6.      Plaintiff, as set forth in the accompanying certification, incorporated by reference
26
     herein, purchased Paysign securities during the Class Period and was economically damaged
27
     thereby.
28

                                                   -2-
                     Class Action Complaint for Violation of the Federal Securities Laws
       Case 2:20-cv-00553-GMN-DJA Document 1 Filed 03/19/20 Page 3 of 14




 1             7.    Defendant Paysign purports to provide prepaid card programs and processing
 2 services under the PaySign brand to corporations, government agencies, universities, and other
 3 organizations. The Company changed its name from 3PEA International Inc. to Paysign, Inc. on
 4 April 23, 2019. Paysign is incorporated in Nevada and with headquarters located at 1700 W
 5 Horizon Ridge Parkway, Suite 200, Henderson, Nevada 89012. Prior to April 23, 2019, the
 6
     Company’s stocked traded on the NASDAQ under the ticker symbol “TPEA.” Since April 23,
 7
     2019, the Company’s stock trades on the NASDAQ under the ticker symbol “PAYS.”
 8
               8.    Defendant Mark R. Newcomer (“Newcomer”) co-founded the Company and served
 9
     as the Company’s Chief Executive Officer (“CEO”) and Vice-Chairman throughout the Class
10
     Period.
11
               9.    Defendant Mark Attinger (“Attinger”) has served as the Company’s Chief
12
     Financial Officer (“CFO”) throughout the Class Period.
13
               10.   Defendants Newcomer and Attinger are collectively referred to herein as the
14
15 “Individual Defendants.”
16             11.   Each of the Individual Defendants:

17                   (a)    directly participated in the management of the Company;

18                   (b)    was directly involved in the day-to-day operations of the Company at the

19                          highest levels;
20                   (c)    was privy to confidential proprietary information concerning the Company
21                          and its business and operations;
22                   (d)    was directly or indirectly involved in drafting, producing, reviewing and/or
23                          disseminating the false and misleading statements and information alleged
24                          herein;
25
                     (e)    was directly or indirectly involved in the oversight or implementation of the
26
                            Company’s internal controls;
27
28

                                                    -3-
                      Class Action Complaint for Violation of the Federal Securities Laws
       Case 2:20-cv-00553-GMN-DJA Document 1 Filed 03/19/20 Page 4 of 14




 1                  (f)    was aware of or recklessly disregarded the fact that the false and misleading
 2                         statements were being issued concerning the Company; and/or
 3                  (g)    approved or ratified these statements in violation of the federal securities
 4                         laws.
 5          12.     The Company is liable for the acts of the Individual Defendants and its employees
 6
     under the doctrine of respondeat superior and common law principles of agency because all of the
 7
     wrongful acts complained of herein were carried out within the scope of their employment.
 8
            13.     The scienter of the Individual Defendants and other employees and agents of the
 9
     Company is similarly imputed to the Company under respondeat superior and agency principles.
10
            14.     The Company and the Individual Defendants are referred to herein, collectively, as
11
     the “Defendants.”
12
                                     SUBSTANTIVE ALLEGATIONS
13
                                Materially False and Misleading Statements
14
15          15.     On March 12, 2019, the Company filed its annual report on Form 10-K for the year

16 ended December 31, 2018 with the SEC (the “2018 10-K”). The 2018 10-K was signed by
17 Defendants Attinger and Newcomer. The 2018 10-K contained signed certifications pursuant to the
18 Sarbanes-Oxley Act of 2002 (“SOX”) by Defendants Attinger and Newcomer attesting to the
19 accuracy of financial reporting, the disclosure of any material changes to the Company’s internal
20 controls over financial reporting, and the disclosure of all fraud.
21          16.     The 2018 10-K stated the following risk regarding Paysign’s computer network
22 systems and data centers:
23        Our ability to provide reliable service to our clients and cardholders depends on the
          efficient and uninterrupted operation of our computer network systems and data
24        centers as well as those of our third party service providers. Our business involves
          movement of large sums of money, processing of large numbers of transactions and
25
          management of the data necessary to do both. Our success depends upon the efficient
26        and error-free handling of the money. We rely on the ability of our employees,
          systems and processes and those of the banks that issue our cards, our third party
27        service providers to process and facilitate these transactions in an efficient,
          uninterrupted and error-free manner.
28

                                                   -4-
                     Class Action Complaint for Violation of the Federal Securities Laws
       Case 2:20-cv-00553-GMN-DJA Document 1 Filed 03/19/20 Page 5 of 14



            In the event of a breakdown, a catastrophic event (such as fire, natural disaster,
 1
            power loss, telecommunications failure or physical break-in), a security breach or
 2          malicious attack, an improper operation or any other event impacting our systems or
            processes, or those of our vendors, or an improper action by our employees, agents
 3          or third-party vendors, we could suffer financial loss, loss of customers, regulatory
            sanctions and damage to our reputation. The measures we have taken, including the
 4
            implementation of disaster recovery plans and redundant computer systems, may not
 5          be successful, and we may experience other problems unrelated to system failures.
            We may also experience software defects, development delays and installation
 6          difficulties, any of which could harm our business and reputation and expose us to
 7          potential liability and increased operating expenses. We currently do not carry
            business interruption insurance.
 8
 9          17.     As to Paysign’s internal controls over financial reporting, the 2018 10-K stated

10 “management concluded that our internal control over financial reporting was effective as of
11 December 31, 2018.”
12          18.     On May 5, 2019, the Company filed its quarterly report with the SEC for the quarter
13 ended March 31, 2019 (the “1Q 2019 10-Q”). The 1Q 2019 10-Q was signed by Defendants
14 Attinger and Newcomer. The 1Q 2019 10-Q contained signed SOX certifications by Defendants
15 Attinger and Newcomer attesting to the accuracy of financial reporting, the disclosure of any
16
   material changes to the Company’s internal controls over financial reporting, and the disclosure of
17
   all fraud.
18
           19.     The 1Q 2019 10-Q stated that there “were no changes in our internal controls over
19
   financial reporting that occurred during the quarter ended March 31, 2019 that have materially
20
   affected, or are reasonably likely to materially affect, our internal control over financial reporting.”
21
           20.     On August 7, 2019, the Company filed its quarterly report with the SEC for the
22
   quarter ended June 30, 2019 (the “2Q 2019 10-Q”). The 2Q 2019 10-Q was signed by Defendants
23
   Attinger and Newcomer. The 2Q 2019 10-Q contained signed SOX certifications by Defendants
24
25 Attinger and Newcomer attesting to the accuracy of financial reporting, the disclosure of any
26 material changes to the Company’s internal controls over financial reporting, and the disclosure of
27 all fraud.
28

                                                   -5-
                     Class Action Complaint for Violation of the Federal Securities Laws
       Case 2:20-cv-00553-GMN-DJA Document 1 Filed 03/19/20 Page 6 of 14




 1          21.     The 2Q 2019 10-Q stated that there “were no changes in our internal controls over
 2 financial reporting that occurred during the quarter ended June 30, 2019 that have materially
 3 affected, or are reasonably likely to materially affect, our internal control over financial reporting.”
 4          22.     On November 6, 2019, the Company filed its quarterly report with the SEC for the
 5 quarter ended September 30, 2019 (the “3Q 2019 10-Q”). The 3Q 2019 10-Q was signed by
 6
   Defendants Attinger and Newcomer. The 3Q 2019 10-Q contained signed SOX certifications by
 7
   Defendants Attinger and Newcomer attesting to the accuracy of financial reporting, the disclosure
 8
   of any material changes to the Company’s internal controls over financial reporting, and the
 9
   disclosure of all fraud.
10
           23.     The 3Q 2019 10-Q stated that there “were no changes in our internal controls over
11
   financial reporting that occurred during the quarter ended September 30, 2019 that have materially
12
   affected, or are reasonably likely to materially affect, our internal control over financial reporting.”
13
           24.     The statements contained in ¶¶15-23 were materially false and/or misleading because
14
15 they misrepresented and failed to disclose the following adverse facts pertaining to the Company’s
16 business, operations and prospects, which were known to Defendants or recklessly disregarded by
17 them. Specifically, Defendants made false and/or misleading statements and/or failed to disclose
18 that: (1) Paysign’s internal control over financial reporting was not effective; (2) Paysign’s
19 information technology general controls were not effective; and (3) as a result, Defendants’
20 statements about Paysign’s business, operations, and prospects were materially false and/or
21 misleading and/or lacked a reasonable basis at all relevant times.
22                                      The Truth Begins To Emerge
23          25.     On March 16, 2020, before the market opened, Paysign filed a Form 12b-25,
24 disclosing it was unable to timely file its annual report for the fiscal year ended December 31, 2019
25
   due to the requiring addition time to complete the Company’s financial audit. The Company also
26
   identification of material weaknesses in its internal controls relating to its internal control over
27
28

                                                   -6-
                     Class Action Complaint for Violation of the Federal Securities Laws
       Case 2:20-cv-00553-GMN-DJA Document 1 Filed 03/19/20 Page 7 of 14




 1 financial reporting and its information technology general controls. The Company’s accompanying
 2 press release stated, in relevant part:
 3
               Paysign, Inc. (NASDAQ: PAYS) ("Paysign"), a vertically integrated provider of
 4             innovative prepaid card programs, digital banking and processing services for
               corporate, consumer and government applications, announced today that it will be
 5             delayed in the filing of its Annual Report on Form 10-K for the fiscal year
 6             ended December 31, 2019. Paysign is filing a Form 12b-25, Notification of Late
               Filing, with the Securities and Exchange Commission, which will provide Paysign
 7             with a 15 calendar-day extension beyond the March 16, 2020 deadline within
               which to file the annual report on Form 10-K. The filing extension will provide
 8             the necessary time to complete the financial audit.
 9
               For the full year 2019, total revenues are expected to be $34.7 million, an increase
10             of 48% when compared to 2018. Net income attributable to Paysign on a GAAP
               basis is expected to be $7.5 million, an increase of 188% when compared to 2018,
11
               and Adjusted EBITDA is expected to be $10.1 Million, an increase of 106% when
12             compared to 2018.

13             These are preliminary results and estimates based on current expectations and are
               subject to completion of the financial audit. Actual results may differ materially.
14
               Paysign expects to finalize its financial results and file its Annual Report on Form
15             10-K no later than the prescribed due date allowed pursuant to Rule 12b-25.

16             Separately, in the course of completing its assessment of internal controls over
17             financial reporting for 2019 and the company’s initial year of compliance with
               Sarbanes-Oxley 404b, management identified material weaknesses related to (i)
18             assessment of internal controls over financial reporting and (ii) information
               technology general controls.
19
20             (Emphasis added).

21
               26.    On this news, shares of Paysign fell $0.93 per share, or nearly 17%, to close at $4.59
22
     per share on March 16, 2020, damaging investors.
23
24             27.    As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

25 in the market value of the Company’s securities, Plaintiff and other Class members have suffered
26 significant losses and damages.
27      ////
28
        ////
                                                     -7-
                       Class Action Complaint for Violation of the Federal Securities Laws
       Case 2:20-cv-00553-GMN-DJA Document 1 Filed 03/19/20 Page 8 of 14



                               PLAINTIFF’S CLASS ACTION ALLEGATIONS
 1
 2          28.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

 3 Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or otherwise
 4 acquired the publicly traded securities of Paysign during the Class Period (the “Class”); and were
 5 damaged upon the revelation of the alleged corrective disclosures. Excluded from the Class are
 6 Defendants herein, the officers and directors of the Company, at all relevant times, members of their
 7 immediate families and their legal representatives, heirs, successors or assigns and any entity in
 8 which Defendants have or had a controlling interest.
 9          29.     The members of the Class are so numerous that joinder of all members is
10 impracticable. Throughout the Class Period, Paysign securities were actively traded on the
11 NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and can
12 be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or
13 thousands of members in the proposed Class. Record owners and other members of the Class may
14 be identified from records maintained by the Company or its transfer agent and may be notified of
15 the pendency of this action by mail, using the form of notice similar to that customarily used in
16 securities class actions.
17
            30.     Plaintiff’s claims are typical of the claims of the members of the Class as all
18
     members of the Class are similarly affected by Defendants’ wrongful conduct in violation of federal
19
     law that is complained of herein.
20
            31.     Plaintiff will fairly and adequately protect the interests of the members of the Class
21
     and has retained counsel competent and experienced in class and securities litigation. Plaintiff has
22
     no interests antagonistic to or in conflict with those of the Class.
23
24          32.     Common questions of law and fact exist as to all members of the Class and

25 predominate over any questions solely affecting individual members of the Class. Among the
26 questions of law and fact common to the Class are:
27          •       whether the federal securities laws were violated by Defendants’ acts as alleged

28                  herein;

                                                   -8-
                     Class Action Complaint for Violation of the Federal Securities Laws
       Case 2:20-cv-00553-GMN-DJA Document 1 Filed 03/19/20 Page 9 of 14




 1          •       whether statements made by Defendants to the investing public during the Class
 2                  Period misrepresented material facts about the financial condition, business,
 3                  operations, and management of the Company;
 4          •       whether Defendants’ public statements to the investing public during the Class
 5                  Period omitted material facts necessary to make the statements made, in light of the
 6                  circumstances under which they were made, not misleading;
 7          •       whether the Individual Defendants caused the Company to issue false and misleading
 8                  SEC filings and public statements during the Class Period;
 9          •       whether Defendants acted knowingly or recklessly in issuing false and misleading
10                  SEC filings and public statements during the Class Period;
11          •       whether the prices of Paysign securities during the Class Period were artificially
12                  inflated because of the Defendants’ conduct complained of herein; and
13          •       whether the members of the Class have sustained damages and, if so, what is the
14                  proper measure of damages.
15          33.     A class action is superior to all other available methods for the fair and efficient
16 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the
17 damages suffered by individual Class members may be relatively small, the expense and burden of
18 individual litigation make it impossible for members of the Class to individually redress the wrongs
19 done to them. There will be no difficulty in the management of this action as a class action.
20
            34.     Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-
21
     on-the-market doctrine in that:
22
            •       Defendants made public misrepresentations or failed to disclose material facts during
23
                    the Class Period;
24
            •       the omissions and misrepresentations were material;
25
            •       Paysign securities are traded in efficient markets;
26
            •       the Company’s securities were liquid and traded with moderate to heavy volume
27
                    during the Class Period;
28

                                                   -9-
                     Class Action Complaint for Violation of the Federal Securities Laws
       Case 2:20-cv-00553-GMN-DJA Document 1 Filed 03/19/20 Page 10 of 14




 1          •       the Company traded on the NASDAQ, and was covered by multiple analysts;
 2          •       the misrepresentations and omissions alleged would tend to induce a reasonable
 3                  investor to misjudge the value of the Company’s securities; and
 4          •       Plaintiff and members of the Class purchased and/or sold Paysign securities between
 5                  the time the Defendants failed to disclose or misrepresented material facts and the
 6                  time the true facts were disclosed, without knowledge of the omitted or
 7                  misrepresented facts.
 8          35.     Based upon the foregoing, Plaintiff and the members of the Class are entitled to a
 9 presumption of reliance upon the integrity of the market.
10
           36.     Alternatively, Plaintiff and the members of the Class are entitled to the presumption
11
   of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.
12
   United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in
13
   their Class Period statements in violation of a duty to disclose such information, as detailed above.
14
                                                  COUNT I
15
                    Violation of Section 10(b) of The Exchange Act and Rule 10b-5
16                                         Against All Defendants
17          37.     Plaintiff repeats and realleges each and every allegation contained above as if fully
18 set forth herein.
19
            38.     This Count is asserted against the Company and the Individual Defendants and is
20
     based upon Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated
21
     thereunder by the SEC.
22
            39.     During the Class Period, the Company and the Individual Defendants, individually
23
     and in concert, directly or indirectly, disseminated or approved the false statements specified above,
24
     which they knew or deliberately disregarded were misleading in that they contained
25
     misrepresentations and failed to disclose material facts necessary in order to make the statements
26
     made, in light of the circumstances under which they were made, not misleading.
27
28

                                                     - 10 -
                       Class Action Complaint for Violation of the Federal Securities Laws
       Case 2:20-cv-00553-GMN-DJA Document 1 Filed 03/19/20 Page 11 of 14




 1          40.     The Company and the Individual Defendants violated §10(b) of the 1934 Act and
 2 Rule 10b-5 in that they:
 3
            •       employed devices, schemes and artifices to defraud;
 4
            •       made untrue statements of material facts or omitted to state material facts necessary
 5
                    in order to make the statements made, in light of the circumstances under which they
 6
                    were made, not misleading; or
 7
            •       engaged in acts, practices and a course of business that operated as a fraud or deceit
 8
                    upon plaintiff and others similarly situated in connection with their purchases of
 9
                    Paysign securities during the Class Period.
10
11          41.     The Company and the Individual Defendants acted with scienter in that they knew
12 that the public documents and statements issued or disseminated in the name of the Company were
13 materially false and misleading; knew that such statements or documents would be issued or
14 disseminated to the investing public; and knowingly and substantially participated, or acquiesced in
15 the issuance or dissemination of such statements or documents as primary violations of the
16 securities laws. These defendants by virtue of their receipt of information reflecting the true facts of
17 the Company, their control over, and/or receipt and/or modification of the Company’s allegedly
18 materially misleading statements, and/or their associations with the Company which made them
19 privy to confidential proprietary information concerning the Company, participated in the
20 fraudulent scheme alleged herein.
21
           42.     Individual Defendants, who are the senior officers and/or directors of the Company,
22
   had actual knowledge of the material omissions and/or the falsity of the material statements set forth
23
   above, and intended to deceive Plaintiff and the other members of the Class, or, in the alternative,
24
   acted with reckless disregard for the truth when they failed to ascertain and disclose the true facts in
25
   the statements made by them or other personnel of the Company to members of the investing
26
   public, including Plaintiff and the Class.
27
28

                                                   - 11 -
                     Class Action Complaint for Violation of the Federal Securities Laws
       Case 2:20-cv-00553-GMN-DJA Document 1 Filed 03/19/20 Page 12 of 14




 1          43.     As a result of the foregoing, the market price of Paysign securities was artificially
 2 inflated during the Class Period. In ignorance of the falsity of the Company’s and the Individual
 3 Defendants’ statements, Plaintiff and the other members of the Class relied on the statements
 4 described above and/or the integrity of the market price of Paysign securities during the Class
 5 Period in purchasing Paysign securities at prices that were artificially inflated as a result of the
 6 Company’s and the Individual Defendants’ false and misleading statements.
 7          44.     Had Plaintiff and the other members of the Class been aware that the market price of
 8 Paysign securities had been artificially and falsely inflated by the Company’s and the Individual
 9 Defendants’ misleading statements and by the material adverse information which the Company’s
10
   and the Individual Defendants did not disclose, they would not have purchased Paysign securities at
11
   the artificially inflated prices that they did, or at all.
12
            45.      As a result of the wrongful conduct alleged herein, Plaintiff and other members of
13
   the Class have suffered damages in an amount to be established at trial.
14
15          46.     By reason of the foregoing, the Company and the Individual Defendants have

16 violated Section 10(b) of the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to the
17 Plaintiff and the other members of the Class for substantial damages which they suffered in
18 connection with their purchases of Paysign securities during the Class Period.
19                                             COUNT II
                               Violation of Section 20(a) of The Exchange Act
20                                   Against The Individual Defendants
21
            47.     Plaintiff repeats and realleges each and every allegation contained in the foregoing
22
     paragraphs as if fully set forth herein.
23
            48.     During the Class Period, the Individual Defendants participated in the operation and
24
     management of the Company, and conducted and participated, directly and indirectly, in the
25
     conduct of the Company’s business affairs. Because of their senior positions, they knew the adverse
26
     non-public information regarding the Company’s business practices.
27
28

                                                   - 12 -
                     Class Action Complaint for Violation of the Federal Securities Laws
       Case 2:20-cv-00553-GMN-DJA Document 1 Filed 03/19/20 Page 13 of 14




 1          49.     As officers and/or directors of a publicly owned company, the Individual Defendants
 2 had a duty to disseminate accurate and truthful information with respect to the Company’s financial
 3 condition and results of operations, and to correct promptly any public statements issued by the
 4 Company which had become materially false or misleading.
 5          50.     Because of their positions of control and authority as senior officers, the Individual
 6 Defendants were able to, and did, control the contents of the various reports, press releases and
 7 public filings which the Company disseminated in the marketplace during the Class Period.
 8 Throughout the Class Period, the Individual Defendants exercised their power and authority to
 9 cause the Company to engage in the wrongful acts complained of herein. The Individual Defendants
10
   therefore, were “controlling persons” of the Company within the meaning of Section 20(a) of the
11
   Exchange Act. In this capacity, they participated in the unlawful conduct alleged which artificially
12
   inflated the market price of Paysign securities.
13
           51.     Each of the Individual Defendants, therefore, acted as a controlling person of the
14
   Company. By reason of their senior management positions and/or being directors of the Company,
15
   each of the Individual Defendants had the power to direct the actions of, and exercised the same to
16
   cause, the Company to engage in the unlawful acts and conduct complained of herein. Each of the
17
   Individual Defendants exercised control over the general operations of the Company and possessed
18
   the power to control the specific activities which comprise the primary violations about which
19
   Plaintiff and the other members of the Class complain.
20
21         52.     By reason of the above conduct, the Individual Defendants are liable pursuant to

22 Section 20(a) of the Exchange Act for the violations committed by the Company.
23                                     PRAYER FOR RELIEF
            WHEREFORE, Plaintiff demands judgment against Defendants as follows:
24
            A.      Determining that the instant action may be maintained as a class action under Rule
25
     23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;
26
            B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason
27
     of the acts and transactions alleged herein;
28

                                                   - 13 -
                     Class Action Complaint for Violation of the Federal Securities Laws
      Case 2:20-cv-00553-GMN-DJA Document 1 Filed 03/19/20 Page 14 of 14




 1          C.     Awarding Plaintiff and the other members of the Class prejudgment and post-
 2 judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and
 3          D.     Awarding such other and further relief as this Court may deem just and proper.
 4
                                    DEMAND FOR TRIAL BY JURY
 5          Plaintiff hereby demands a trial by jury.
 6
 7 Dated: March 19, 2020                          Respectfully submitted,

 8                                                LEVERTY & ASSOCIATES LAW CHTD.
 9                                                By:/s/Patrick R. Leverty
10                                                Patrick R. Leverty (NV Bar. No. 8840)
                                                  William R. Ginn (NV Bar No. 6989)
11                                                832 Willow Street
                                                  Reno, Nevada 89502
12
                                                  Telephone: (775) 322-6636
13                                                Facsimile: (213) 322-3953
                                                  Email: pat@levertylaw.com
14
                                                  Local Counsel for Plaintiff
15
16                                                THE ROSEN LAW FIRM, P.A.
                                                  Phillip Kim, Esq.
17                                                Laurence M. Rosen, Esq.
                                                  275 Madison Avenue, 40th Floor
18
                                                  New York, NY 10016
19                                                Telephone: (212) 686-1060
                                                  Fax: (212) 202-3827
20                                                Email: pkim@rosenlegal.com
                                                          lrosen@rosenlegal.com
21
22
                                                  Counsel for Plaintiff
23
24
25
26
27
28

                                                  - 14 -
                    Class Action Complaint for Violation of the Federal Securities Laws
